Per Curiam.

Dismissed for want of jurisdiction upon thd *574authority of § 237 of the Judicial Code, as amended by the Act of September 6, 1916, c. 448, § 2, 39 Stat. 726.
Mr. Frank J. Loesch and Mr. Timothy J. Scofield, with whom Mr. Addison L. Gardner and Mr. Gilbert E. Porter were on the briefs, for plaintiffs in error.
Mr. Edmund D. Adcock, with whom Mr. George I. Haight was on the brief, for defendants in error in No. 282.
Mr. C. Arch Williams, for defendants in error in No. 283, submitted.